Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  LEONCIO V. DATTUS
  and other similarly situated individuals,

          Plaintiff(s),
  v.

  SUNSET VALET PARKING, INC.
  and EDUARDO PEREZ ARRUFAT,
  individually

        Defendants,
  _________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff, LEONCIO V. DATTUS, and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendants SUNSET

  VALET PARKING, INC., and EDUARDO PEREZ ARRUFAT, individually, and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for retaliation and unpaid regular and overtime

          wages under the laws of the United States. This Court has jurisdiction pursuant to the Fair

          Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the

          Act”).

       2. Plaintiff LEONCIO V. DATTUS is a covered employee for purposes of the Act. The

          Plaintiff is a resident of Dade County, Florida, within the jurisdiction of this Honorable

          Court. Plaintiff is a covered employee for purposes of the Act.




                                              Page 1 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 19




     3. Defendant SUNSET VALET PARKING, INC. (hereinafter SUNSET VALET PARKING,

        or Defendant) is a Florida corporation, having a place of business in Dade County.

        Defendant was engaged in interstate commerce.

     4. The individual Defendant EDUARDO PEREZ ARRUFAT was and is now, the

        owner/officer and manager of Defendant Corporation SUNSET VALET PARKING.

        Defendant EDUARDO PEREZ ARRUFAT is the employer of Plaintiff and others

        similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

        U.S.C. § 203(d)].

     5. All the actions raised in this complaint took place in Dade County Florida, within the

        jurisdiction of this Court.

                                      GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff LEONCIO V. DATTUS as a collective action

        to recover from the Defendants overtime compensation, retaliatory damages, liquidated

        damages, and the costs and reasonable attorney’s fees under the provisions of Fair Labor

        Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

        Plaintiff and all other current and former employees similarly situated to Plaintiff (“the

        asserted class”) and who worked more than forty (40) hours during one or more weeks on

        or after November 20120, (the “material time”) without being properly compensated.

     7. Corporate Defendant SUNSET VALET PARKING is a Florida corporation that provides

        security services to businesses, residential communities, institutions construction sites, etc.

        Defendant has offices located at 16976 SW 90th Terrace, Miami Florida 33196.




                                            Page 2 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 19




     8. Defendants SUNSET VALET PARKING and EDUARDO PEREZ ARRUFAT employed

        Plaintiff LEONCIO V. DATTUS approximately from November 01, 2020, to December

        02, 2020, or 4 weeks plus 3 days.

     9. Plaintiff was employed as a non-exempted full-time, hourly, security guard, and he had

        security duties. Plaintiff was paid at the rate of $10.00 an hour. Plaintiff’s overtime rate

        should be $15.00 an hour.

     10. Plaintiff was sent to work as a doorman to Care Resource Community Health Centers,

        Inc., where he was responsible for opening doors and screening visitors.

     11. Plaintiff alleges that during his employment with Defendants he worked overtime hours

        that were not paid to him at any rate, not even the minimum wage rate, as required by law.

     12. Plaintiff worked 5 days per week from Monday to Friday, from 8:00 AM to 5:00 PM, (9

        hours daily). Plaintiff completed a minimum of 45 hours weekly. Plaintiff was unable to

        take bonafide lunch breaks.

     13. Plaintiff worked more than 40 hours per week, he was paid regular hours, but he was not

        paid for overtime hours as required by law.

     14. Plaintiff did not clock in and out. However, the Defendants were in complete control of

        the hours worked by Plaintiff and they knew that he was working 45 per week.

     15. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     16. Plaintiff received Payment for 2 weeks of work on or about November 13, 2020. However,

        he did not receive his wages the following payment period.




                                            Page 3 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 19




     17. Plaintiff complained with the owner of the business EDUARDO PEREZ ARRUFAT, but

        his payment requests were ignored.

     18. Plaintiff was forced to leave his job because he was not paid his hard-earned wages.

     19. Plaintiff is not in possession of time and payment records, but he will provide a good faith

        estimate of unpaid overtime hours based on his recollections.

     20. Plaintiff LEONCIO V. DATTUS seeks to recover regular and overtime wages for every

        hour over 40 that he worked, retaliatory damages, liquidated damages, and any other relief

        as allowable by law.

     21. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendants who are and who were subject to the unlawful payroll

        practices and procedures of Defendants and were not paid overtime wages at the rate of

        time and one half of their regular rate of pay for all overtime hours worked over forty.



                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     22. Plaintiff LEONCIO V. DATTUS re-adopts every factual allegation as stated in paragraphs

        1-21 above as if set out in full herein.

     23. This cause of action is brought by Plaintiff LEONCIO V. DATTUS as a collective action

        to recover from the Defendants overtime compensation, liquidated damages, costs, and

        reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”) and

        who worked more than forty (40) hours during one or more weeks on or after November



                                             Page 4 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 19




        2020, (the “material time”) without being compensated “at a rate not less than one and a

        half times the regular rate at which he is employed.”

     24. Defendant SUNSET VALET PARKING was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant

        provides security services and, through its business activity, affects interstate commerce.

        Defendant had more than two employees recurrently engaged in commerce or the

        production of goods for commerce by regularly and recurrently ordering merchandise

        produced out of state, by using the instrumentalities of interstate commerce to accept and

        solicit funds from non-Florida sources, by using electronic devices to authorize credit card

        transactions. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was proportionally more than $500,000 per annum. Therefore, there

        is FLSA enterprise coverage.

     25. Plaintiffs and those similarly situated were employed by an enterprise engaged in interstate

        commerce. Particularly, Plaintiff was a security employee, and through his daily activities,

        Plaintiff provided security services to enterprises engaged in interstate commerce.

        Therefore, there is FLSA individual coverage.

     26. Defendants SUNSET VALET PARKING and EDUARDO PEREZ ARRUFAT employed

        Plaintiff LEONCIO V. DATTUS approximately from November 01, 2020, to December

        02, 2020, or 4 weeks plus 3 days.

     27. Plaintiff was employed as a non-exempted full-time, hourly, security guard, and he had

        security duties. Plaintiff was paid at the rate of $10.00 an hour. Plaintiff’s overtime rate

        should be $15.00 an hour.




                                            Page 5 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 19




     28. Plaintiff alleges that during his employment with Defendants he worked overtime hours

        that were not paid to him at any rate, not even the minimum wage rate, as required by law.

     29. Plaintiff worked 5 days per week from Monday to Friday, from 8:00 AM to 5:00 PM, (9

        hours daily). Plaintiff completed a minimum of 45 hours weekly. Plaintiff was unable to

        take bonafide lunch breaks.

     30. Plaintiff worked more than 40 hours per week, he was paid regular hours, but he was not

        paid for overtime hours as required by law.

     31. Plaintiff did not clock in and out. However, the Defendants were in complete control of

        the hours worked by Plaintiff and they knew that he was working 45 per week.

     32. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     33. Plaintiff was paid weekly with checks without any paystubs providing basic information

        about the number of days and hours worked, the rate paid, employment taxes withheld, etc.

     34. The records, if any, concerning the number of hours worked by the Plaintiff and those

        similarly situated, and the compensation paid to such employees should be in the

        possession and custody of the Defendants. However, upon information and belief, the

        Defendants did not maintain time accurate records of hours worked by Plaintiff and other

        employees.

     35. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     36. Defendants never posted any notice, as required by the Fair Labor Standards Act, to inform

        employees of their federal rights to overtime and minimum wage payments. Defendants

        violated the Posting requirements of 29 U.S.C. § 516.4.



                                           Page 6 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 19




     37. Before the completion of discovery and the best of Plaintiff’s knowledge, at the time of the

        filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

        follows:

        * Please note that these amounts are based on preliminary calculations. Thus, these figures
        are subjected to modifications after discovery.

            a. Total amount of alleged unpaid O/T wages:

                Three Hundred Forty-Five Dollars and 00/100 ($345.00)

            b. Calculation of such wages:

                Total weeks of employment: 4 weeks plus 3 days
                Total number of relevant weeks: 4 weeks plus 3 days weeks
                Total number of hours worked weekly: 45 weekly
                Total number of O/T hours: 5 hours weekly
                Total number of unpaid O/T hours: 5 O/T hours weekly
                Regular rate: $10.00 an hour x 1.5=$15.00
                O/T rate: 15.00 an hour

                1.- O/T $15.00 x 5 O/T hours= $75.00 weekly x 4 weeks= $300.00
                2.- O/T $15.00 x 3 hours (3 days) =$45.00

                Total #1, and #2: $345.00

            c. Nature of wages (e.g., overtime or straight time):

                This amount represents unpaid overtime wages.

     38. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

        In that, Plaintiff and those similarly-situated performed services and worked more than the

        maximum hours provided by the Act but no provision was made by Defendants to properly

        pay them at the rate of time and one half for all hours worked over forty hours (40) per

        workweek as provided in said Act.

     39. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain



                                            Page 7 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 19




        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     40. At the times mentioned, individual Defendant EDUARDO PEREZ ARRUFAT was the

        owner/president and manager of SUNSET VALET PARKING. Defendant EDUARDO

        PEREZ ARRUFAT was the employer of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

        this individual Defendant acted directly in the interests of SUNSET VALET PARKING

        concerning its employees, including Plaintiff and others similarly situated. Defendant

        EDUARDO PEREZ ARRUFAT had financial and operational control of the corporation,

        determining terms, and working conditions of Plaintiff and other similarly situated

        employees, and he is jointly and severally liable for Plaintiff’s damages.

     41. Defendants SUNSET VALET PARKING and EDUARDO PEREZ ARRUFAT willfully

        and intentionally refused to pay Plaintiff overtime wages at the rate of time and one half

        his regular rate, as required by the law of the United States and remains owing Plaintiff

        these overtime wages since the commencement of Plaintiff’s employment with Defendants

        as set forth above.

     42. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

        this action and is obligated to pay a reasonable attorneys’ fee.




                                            Page 8 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 19




                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff LEONCIO V. DATTUS and those similarly situated respectfully

  requests that this Honorable Court:

         A. Enter judgment for Plaintiff LEONCIO V. DATTUS and other similarly situated

             individuals and against the Defendants SUNSET VALET PARKING and EDUARDO

             PEREZ ARRUFAT based on Defendants willful violations of the Fair Labor Standards

             Act, 29 U.S.C. § 201 et seq.; and

         B. Award Plaintiff LEONCIO V. DATTUS actual damages in the amount shown to be

             due for unpaid overtime compensation for hours worked in excess of forty weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                           JURY DEMAND

  Plaintiff LEONCIO V. DATTUS demands trial by a jury of all issues triable as of right by a jury.



                                  COUNT II:
      F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
                 PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

     43. Plaintiff LEONCIO V. DATTUS re-adopts every factual allegation as stated in paragraphs

         1-21 of this complaint as if set out in full herein.

     44. This action is brought by Plaintiff LEONCIO V. DATTUS and those similarly situated to

         recover from the Employer SUNSET VALET PARKING and EDUARDO PEREZ



                                              Page 9 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 19




        ARRUFAT unpaid minimum wages, as well as an additional amount as liquidated

        damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et

        seq., and specifically under the provisions of 29 U.S.C. §206.

     45. Defendant SUNSET VALET PARKING was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant

        provides security services and, through its business activity, affects interstate commerce.

        Defendant had more than two employees recurrently engaged in commerce or the

        production of goods for commerce by regularly and recurrently ordering merchandise

        produced out of state, by using the instrumentalities of interstate commerce to accept and

        solicit funds from non-Florida sources, by using electronic devices to authorize credit card

        transactions. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was proportionally more than $500,000 per annum. Therefore, there

        is FLSA enterprise coverage.

     46. Plaintiffs and those similarly situated were employed by an enterprise engaged in interstate

        commerce. Particularly, Plaintiff was a security employee, and through his daily activities,

        Plaintiff provided security services to enterprises engaged in interstate commerce.

        Therefore, there is FLSA individual coverage.

     47. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

        workweek is engaged in commerce or the production of goods for commerce, or is

        employed in an enterprise engaged in commerce or the production of goods for commerce,

        wages at the following rates:

        (1) except as otherwise provided in this section, not less than—

        (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;



                                           Page 10 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 19




        (B) $6.55 an hour, beginning 12 months after that 60th day; and

        (C) $7.25 an hour, beginning 24 months after that 60th day

     48. Defendants SUNSET VALET PARKING and EDUARDO PEREZ ARRUFAT employed

        Plaintiff LEONCIO V. DATTUS approximately from November 01, 2020, to December

        02, 2020, or 4 weeks plus 3 days.

     49. Plaintiff was employed as a non-exempted full-time, hourly, security guard, and he had

        security duties. Plaintiff was paid at the rate of $10.00 an hour.

     50. Plaintiff worked 5 days per week from Monday to Friday, from 8:00 AM to 5:00 PM, (9

        hours daily). Plaintiff completed a minimum of 45 hours weekly. Plaintiff was unable to

        take bonafide lunch breaks.

     51. Plaintiff alleges that during his employment with Defendants, he was not paid his regular

        wages for 2 weeks plus 3 days.

     52. Plaintiff worked 40 hours or more per week, but he did not receive his regular and complete

        payment for every hour worked. There is a substantial number of working hours that never

        were paid to Plaintiff at any rate, not even the minimum wage rate, as required by the

        FLSA.

     53. Plaintiff did not clock in and out, but Defendant was able to keep track of the number of

        hours worked by Plaintiff and other similarly situated individuals. The Defendants were in

        absolute control of the hours worked by Plaintiff and other similarly situated individuals.

     54. Therefore, Defendant willfully failed to pay Plaintiff minimum wages in violation of the

        Fair Labor Standards Act.

     55. Plaintiff was forced to leave his job because he was not paid his hard-earned wages.




                                            Page 11 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 19




     56. Plaintiff is not in possession of time and payment records, but he will provide a good faith

        estimate of unpaid overtime hours based on his recollections.

     57. The records, if any, concerning the number of hours worked by Plaintiff LEONCIO V.

        DATTUS, and all others similarly situated employees, and the compensation paid to such

        employees should be in the possession and custody of Defendants. However, upon

        information and belief, Defendants did not maintain accurate and complete time records of

        hours worked by Plaintiff and other employees in the asserted class.

     58. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     59. Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     60. Before the completion of discovery, and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid minimum wage

        is as follows:

        *Plaintiff regular wage-rate was $10.00 an hour. Florida's minimum wage in 2020 is $8.56,
        which is higher than the federal minimum wage. As per FLSA regulations, the higher
        minimum wage applies.

            a. Total amount of alleged unpaid wages:

                Eight Hundred Ninety Dollars and 24/100 ($890.24)

            b. Calculation of such wages:

                Total Period of employment: 4 weeks plus 3 days
                Relevant weeks of employment: 2 weeks plus 3 days
                Total number of hours worked: 40 weekly
                Total number of unpaid regular hours: 8 regular hours weekly
                Regular rate: $10.00 an hour
                Florida minimum wage 2020: $8.56 an hour.

                1.- $8.56 x 40 hours weekly=$320.00 weekly x 2 weeks=$684.80

                                            Page 12 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 19




               2.- $8.56 x 8 hours= $68.48 daily x 3 days= $205.44

               Total #1, and #2: $890.24

           c. Nature of wages

               This amount represents unpaid minimum wages at the Florida minimum wage rate.

     61. Defendants SUNSET VALET PARKING and EDUARDO PEREZ ARRUFAT knew

        and/or showed a reckless disregard of the provisions of the Act concerning the payment of

        minimum wages as required by the Fair Labor Standards Act and remain owing Plaintiff

        these minimum wages as set forth above, and Plaintiff is entitled to recover double

        damages.

     62. At the times mentioned, individual Defendant EDUARDO PEREZ ARRUFAT was the

        owner/president and manager of SUNSET VALET PARKING. Defendant EDUARDO

        PEREZ ARRUFAT was the employer of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

        this individual Defendant acted directly in the interests of SUNSET VALET PARKING

        concerning its employees, including Plaintiff and others similarly situated. Defendant

        EDUARDO PEREZ ARRUFAT had financial and operational control of the corporation,

        determining terms, and working conditions of Plaintiff and other similarly situated

        employees, and he is jointly and severally liable for Plaintiff’s damages.

     63. Defendants SUNSET VALET PARKING and EDUARDO PEREZ ARRUFAT willfully

        and intentionally refused to pay Plaintiff minimum wages as required by the law of the

        United States, and remain owing Plaintiff these minimum wages since the commencement

        of Plaintiff’s employment with Defendants as set forth above.




                                           Page 13 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 19




       64. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

           this action and is obligated to pay a reasonable attorneys’ fee.



                                           PRAYER FOR RELIEF

   WHEREFORE, Plaintiff LEONCIO V. DATTUS and those similarly situated respectfully request

   that this Honorable Court:

       A. Enter judgment for Plaintiff LEONCIO V. DATTUS and against the Defendants SUNSET

           VALET PARKING and EDUARDO PEREZ ARRUFAT based on Defendants’ willful

           violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

           Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

           wages, with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or available

           pursuant to Federal Law.



                                            JURY DEMAND

   Plaintiff LEONCIO V. DATTUS and those similarly situated demand trial by a jury of all issues

   triable as of right by a jury.




                                              Page 14 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 19




                               COUNT III
        FEDERAL STATUTORY VIOLATION: RETALIATORY CONSTRUCTIVE
        DISCHARGE OF FELIPE MARRERO; PURSUANT TO 29 U.S.C. 215(a)(3),
                        AGAINST ALL DEFENDANTS

     65. Plaintiff LEONCIO V. DATTUS re-adopts every factual allegation as stated in paragraphs

        1-21 of this complaint as if set out in full herein.

     66. Defendant SUNSET VALET PARKING was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant

        provides security services and, through its business activity, affects interstate commerce.

        Defendant had more than two employees recurrently engaged in commerce or the

        production of goods for commerce by regularly and recurrently ordering merchandise

        produced out of state, by using the instrumentalities of interstate commerce to accept and

        solicit funds from non-Florida sources, by using electronic devices to authorize credit card

        transactions. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was proportionally more than $500,000 per annum. Therefore, there

        is FLSA enterprise coverage.

     67. Plaintiffs and those similarly situated were employed by an enterprise engaged in interstate

        commerce. Particularly, Plaintiff was a security employee, and through his daily activities,

        Plaintiff provided security services to enterprises engaged in interstate commerce.

        Therefore, there is FLSA individual coverage.

     68. Defendant SUNSET VALET PARKING was and is subjected to the provisions of the Fair

        Labor Standards Act (FLSA).

     69. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any workweek, the employer must compensate the employee for hours in excess

        of forty at the rate of at least one and one-half times the employee's regular rate…"

                                            Page 15 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 16 of 19




     70. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

        or in any other manner discriminate against any employee because such employee has filed

        any complaint or instituted or caused to be instituted any proceeding under or related to

        this chapter, or has testified or is about to testify in any such proceeding,......”

     71. Defendants SUNSET VALET PARKING and EDUARDO PEREZ ARRUFAT employed

        Plaintiff LEONCIO V. DATTUS approximately from November 01, 2020, to December

        02, 2020, or 4 weeks plus 3 days.

     72. Plaintiff was employed as a non-exempted full-time, hourly, security guard, and he had

        security duties. Plaintiff was paid at the rate of $10.00 an hour. Plaintiff’s overtime rate

        should be $15.00 an hour.

     73. Plaintiff was sent to work as a doorman to Care Resource Community Health Centers,

        Inc., where he was responsible for opening doors and screening visitors.

     74. Plaintiff alleges that during his employment with Defendants he worked overtime hours

        that were not paid to him at any rate, not even the minimum wage rate, as required by law.

     75. Plaintiff worked 5 days per week a minimum of 45 hours weekly. Plaintiff was unable to

        take bonafide lunch breaks.

     76. Plaintiff worked more than 40 hours per week, he was paid regular hours, but he was not

        paid for overtime hours as required by law.

     77. Plaintiff did not clock in and out. However, the Defendants were in complete control of

        the hours worked by Plaintiff and they knew that he was working 45 per week.

     78. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

        and one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).



                                             Page 16 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 17 of 19




     79. In addition, Plaintiff received Payment for 2 weeks of work on or about November 13,

        2020. However, he did not receive his wages the following payment period.

     80. Plaintiff complained with the owner of the business EDUARDO PEREZ ARRUFAT, but

        his payment requests were ignored.

     81. Plaintiff was forced to leave his job because he was not paid his hard-earned wages.

     82. On or about December 02, 2020, Plaintiff was forced to resign from his position at

        SUNSET VALET PARKING, because Defendants unfairly denied overtime pay for hours

        worked more than 40 every week, and they also denied payment for regular hours.

     83. Therefore, on or about December 02, 2020, Plaintiff was constructively discharged,

        because Defendants deliberately created unfair working conditions that any reasonable

        person could not accept, and Plaintiff was forced to resign.

     84. At all times during his employment, Plaintiff performed his work satisfactorily. There was

        no reason other than unlawful employment practices to constructively discharge Plaintiff.

     85. At the times mentioned, individual Defendant EDUARDO PEREZ ARRUFAT was the

        owner/president and manager of SUNSET VALET PARKING. Defendant EDUARDO

        PEREZ ARRUFAT was the employer of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

        this individual Defendant acted directly in the interests of SUNSET VALET PARKING

        concerning its employees, including Plaintiff and others similarly situated. Defendant

        EDUARDO PEREZ ARRUFAT had financial and operational control of the corporation,

        determining terms, and working conditions of Plaintiff and other similarly situated

        employees, and he is jointly and severally liable for Plaintiff’s damages.




                                           Page 17 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 18 of 19




      86. The motivating factor which caused Plaintiff’s constructive discharge as described above

         was his complaints seeking unpaid regular and overtime wages from the Defendants. In

         other words, Plaintiff would not have been constructively discharged but for his complaints

         about unpaid overtime wages.

      87. The Defendants’ constructive discharge of the Plaintiff was in direct violation of 29 U.S.C.

         215 (a)(3) and, as a direct result, Plaintiff has been damaged.

      88. Plaintiff LEONCIO V. DATTUS has retained the law offices of the undersigned attorney

         to represent him in this action and is obligated to pay a reasonable attorneys’ fee.



                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff LEONCIO V. DATTUS respectfully requests that this Honorable Court:

         A. Enter judgment against the Defendants SUNSET VALET PARKING and EDUARDO

             PEREZ ARRUFAT that Plaintiff LEONCIO V. DATTUS recovers compensatory,

             damages, and an equal amount of liquidated damages as provided under the law and in

             29 U.S.C. § 216(b);

         B. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

         C. Order the Defendants to make whole the Plaintiff by providing appropriate back pay

             and other benefits wrongly denied in an amount to be shown at trial and other

             affirmative relief;

         D. Plaintiff LEONCIO V. DATTUS further prays for such additional relief as the interests

             of justice may require.




                                             Page 18 of 19
Case 1:21-cv-20540-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 19 of 19




                                          JURY DEMAND

   Plaintiff LEONCIO V. DATTUS demands trial by a jury of all issues triable as of right by a jury.

  Dated: February 9, 2021

                                                  Respectfully submitted,


                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                            Page 19 of 19
